Court of Appeals
                         Sixth Appellate District of Texas

                                    JUDGMENT


 Daniel Thomas Barnes, Appellant                        Appeal from the 188th District Court of
                                                        Gregg County, Texas (Tr. Ct. No. 48,046-
 No. 06-19-00045-CR         v.                          A). Opinion delivered by Justice Burgess,
                                                        Chief Justice Morriss and Justice Stevens
 The State of Texas, Appellee                           participating.



       As stated in the Court’s opinion of this date, we find there was partial error in the judgment
of the court below. While we affirm the judgment of conviction, we reverse the trial court’s
judgment as to punishment and remand the cause for a new punishment hearing. See TEX. CODE
CRIM. PROC. ANN. art. 44.29(b).
       We note that the appellant, Daniel Thomas Barnes, has adequately indicated his inability
to pay costs of appeal. Therefore, we waive payment of costs.


                                                       RENDERED SEPTEMBER 25, 2019
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk